Title: To Thomas Jefferson from a "True Friend, Alltho a woman," 20 June 1802
From: a “True Friend, Alltho a woman”
To: Jefferson, Thomas


            Honnored Sir/Lankester County June th20. 1802
            Being at the City of Washington the latter end of the siting of Congress, & in the house whare Arthor St. Clare, as I understood, with a Major Zigler, & a Number of Men from the N. Western Country, whare St. Clare is govener, I apprehended that they ware treasenably inclined, from there discorse, in several evenings that I set in the next room, St. Clare said that Thomas Jefferson, the presidant was, A damed Villon & Albert Gallaten, was no better, & as he St. Clare as Govener, had very great influance in pittsburg, haveing two sons in that quarter, & one an Offiser in the garrison in fort pitt & a Son at Chilacothey, that was states atturney, & one at Cincinata & one at Montgomary County whos Names I do not remember, but he said that he was Collector of the tax’s, on stills & Carrages, for that district, & that a Cornal Nicholas, at pootsgrove in the same County with a Wm. Nicholas, who was if I under stood Marshall of that district that the above mentiond persons, had all sworn to do all in there power, to turn you out of Offis, or sacrafise them selves in the attemt. the reason I did not right before was I wanted to consult my husband, who said it ought to be maid known to you whih I now do. I think it my duty due to the president, in order that he may be apprised of it, as I think it is a deep lad scame against you, you Honnored Sir, will never know whom I am, but be asured your well wisher, & True friend, alltho a woman.
          